Case: 7:20-cv-00046-REW-EBA Doc #: 18-2 Filed: 06/01/20 Page: 1 of 4 - Page ID#: 158




                                                                           EXHIBIT 2
Case: 7:20-cv-00046-REW-EBA Doc #: 18-2 Filed: 06/01/20 Page: 2 of 4 - Page ID#: 159




                                                                           EXHIBIT 2
Case: 7:20-cv-00046-REW-EBA Doc #: 18-2 Filed: 06/01/20 Page: 3 of 4 - Page ID#: 160




                                                                           EXHIBIT 2
Case: 7:20-cv-00046-REW-EBA Doc #: 18-2 Filed: 06/01/20 Page: 4 of 4 - Page ID#: 161




                                                                           EXHIBIT 2
